EXHIBIT 10.1

 

AVID TECHNOLOGY, INC.

Avid Technology Park

One Park West

Tewksbury, MA 01876

 

AMENDED AND RESTATED 2007 EMPLOYEE BONUS PLAN

 

On April 16, 2007, the Board of Directors (the “Board”) of Avid Technology, Inc.
(the “Company”) adopted this Amended and Restated 2007 Employee Bonus Plan (the
“Plan”).

 

PURPOSE OF THE PLAN

 

The purpose of this Plan is: (1) to advance the interests of the Company’s
stockholders by enhancing the Company’s ability to attract, retain and motivate
talented employees and (2) to reward employees for helping the Company to
achieve certain financial goals for 2007, as well as for individual performance
and contributions. Except where the context otherwise requires, the term
“Company” includes any of the Company’s present or future parent or subsidiary
corporations, as defined in Sections 424(e) or (f) of the Internal Revenue Code
of 1986, as amended, and any regulations promulgated thereunder and any other
business venture (including, without limitation, joint venture or limited
liability company) in which the Company has a controlling interest, as
determined by the Board.

ADMINISTRATION

The Plan is administered by the Board. The Board has the exclusive right to
administer, interpret and decide any and all matters arising under or in
connection with the Plan including, without limitation, the right to modify,
amend, revoke or suspend the Plan at any time in its sole discretion. All
decisions by the Board are made in the Board's sole discretion and shall be
final and binding on all persons having or claiming any interest in the Plan. No
director or person acting pursuant to the authority delegated by the Board will
be liable for any action or determination relating to or under the Plan made in
good faith.

 

To the extent permitted by applicable law, the Board may delegate to one or more
executive officers of the Company such powers under the Plan as the Board may
determine in its discretion, provided that the Board shall determine the bonus
payout for each executive officer of the Company.

 

To the extent permitted by applicable law, the Board may delegate any or all of
its powers under the Plan to one or more committees or subcommittees of the
Board (each, a “Committee”). All references in the Plan to the “Board” mean the
Board or a Committee of the Board or the executive officer referred to in the
immediately preceding paragraph to the extent that the Board's powers or
authority under the Plan have been delegated to such Committee or executive
officer.

 

1

 

--------------------------------------------------------------------------------



ELIGIBILITY

 

All Company employees (other than temporary employees, employees hired after
September 30, 2007, and employees who are covered by a sales compensation or
commission-based plan) are eligible to participate in the Plan, including all of
the Company’s executive officers. Eligible employees must be employed by the
Company at the time awards are paid out under the Plan in order to receive an
award, if any. Each eligible employee is deemed a “Participant” in the Plan.

 

BONUS PAYOUTS

 

For purposes of the Plan, all Participants are grouped into one of four business
units: Corporate, Audio, Consumer or Video. All executive officers of the
Company are included in the Corporate business unit.

 

A Participant’s bonus payout under the Plan is based on three factors:

 

(1) Target Award. The Target Award for a Participant is an amount between 5% and
140% of the Participant’s base salary, based on various factors (as determined
by the Board for all executive officers, and by management for all other
Participants), including the Participant’s role within the Company. The Target
Award for a business unit is the sum of the Target Awards for all Participants
in that business unit.

 

(2) Business Unit Performance. The Business Unit Performance component of a
Participant’s bonus payout is an objective measurement of a business unit’s
financial results based on operating profit.

 

 

•

For executive officers of the Company and all other Participants in the
Corporate business unit, 100% of the Business Unit Performance component is
based on the results of the Company as a whole;

 

•

For vice presidents in the Audio, Consumer and Video business units, 75% of the
Business Unit Performance component is based on the results of their respective
business units and the remaining 25% is based on the results of the Company as a
whole; and

 

•

For all Participants below the vice president level in the Audio, Consumer and
Video business units, 100% of the Business Unit Performance component is based
on the results of their respective business units.

 

(3) Individual Performance. Based on the subjective evaluation (by the Board for
all executive officers, and by management for all other Participants) of the
Participant’s overall performance and contributions to the Company, an
Individual Performance multiplier ranging from 0 to 1.2 is applied to the
Participant’s Target Award in order to determine the Participant’s bonus payout.
Accordingly, the Individual Performance component may increase a Participant’s
bonus payout by as much as 20% of the Participant’s Target Award or, in other
circumstances, reduce the award to zero.

 

2

 

--------------------------------------------------------------------------------



PLAN GOALS AND MEASUREMENT

 

In order for Participants in the Audio, Consumer or Video business units to
receive a bonus, their respective business units must achieve a minimum level of
operating profit established by the Board (“Minimum Operating Profit”).
Thereafter, Participants in that business unit become eligible to receive up to
100% of their Target Awards if their respective business units earn a target
level of operating profit established by the Board (“Target Operating Profit”).

 

In order for non-executive Participants in the Corporate business unit to
receive a bonus, at least one of the other three business units must attain its
Minimum Operating Profit. Thereafter, non-executive Participants in the
Corporate business unit become eligible to receive a bonus payout based on a
weighted-average of the bonus payouts earned by the other three business units.

 

In order for executive officer Participants to receive a bonus, the Company as a
whole must achieve its Minimum Operating Profit, which is the sum of the Minimum
Operating Profit amounts for the Audio, Consumer and Video business units.
Thereafter, executive officer Participants become eligible to receive a bonus
payout based on the same weighted-average formula used for non-executive
Participants in the Corporate business unit.

 

No business unit may receive a bonus payout in excess of 100% of its Target
Award unless the Company as a whole achieves its Minimum Operating Profit.
Thereafter, any business unit that exceeds its Target Operating Profit is
eligible to receive an over-achievement payout equal to 30% of the excess
operating profit earned by such business unit. A portion of such
over-achievement payout will also be allocated to the Corporate business unit
(based on a weighted-average formula).

 

No business unit may receive a bonus payout in excess of 150% of its Target
Award without further approval from the Board.

 

PRO-RATED BONUS PAYOUTS

 

Bonus payouts may be pro-rated under the following circumstances:

 

 

1.

Any salary change occurring during the year will be automatically pro-rated, as
bonus payouts are calculated on the actual base salary paid during 2007. For
purposes of the Plan, actual base salary includes regular wages, vacation, sick
time and holiday time, but not leave of absence pay, overtime, shift
differential or other premium pay.

 

2.

If a Participant is hired after January 1, 2007, the Participant’s bonus payout
will be pro-rated to include only that portion of the year for which the
Participant was employed by the Company. For example, if the Participant is
hired on July 1, 2007, the Participant’s bonus payout will be based on a half
year’s base salary.

 

3

 

--------------------------------------------------------------------------------



 

3.

If a Participant transfers between business units during the year, the
Participant’s bonus payout will be adjusted to account for the portion of the
year spent in each business unit.

 

4.

If an individual in a temporary position becomes an employee, the Participant’s
bonus payout will be calculated on the actual base salary paid after he or she
becomes an employee.

 

5.

If a Participant is promoted after January 1, 2007 to a position with a higher
Target Award, the Participant’s bonus payout will be adjusted to account for the
portion of the year spent at each position.

 

6.

If a Participant is on an approved leave of absence for part of the year, the
Participant’s bonus payout will be calculated based on the actual base salary
paid during the year. Employees who are on an approved leave of absence on the
bonus payout date will be considered to be employed for purposes of the Plan.

 

7.

If a Participant becomes disabled and qualifies for benefits under the Company’s
long-term disability plan, the Participant’s bonus payout will be calculated on
the actual base salary paid while on the Company payroll as an employee.

 

8.

For employees that are hired during the year as a result of an acquisition,
initial eligibility for participation in the Plan will be determined on a
deal-by-deal basis.

TIMING OF PLAN PAYOUT

Bonus Payouts, if any, are expected to be determined and paid in the first
quarter of 2008 after the Company’s financial results for fiscal year 2007 are
publicly announced.

 

MISCELLANEOUS

 

Nothing in this Plan will be construed as creating an employment relationship
between any Participant and the Company, nor is the Plan intended to be a
guarantee of any kind of compensation or any other binding commitment of the
Company. The Company may modify bonus payouts or establish separate procedures
for Participants who are foreign nationals or who are employed outside the
United States in order to comply with laws, rules, regulations or customs of
such foreign jurisdictions with respect to tax, currency, employee benefits or
other matters. The provisions of this Plan and all awards made hereunder shall
be governed by, and interpreted in accordance with, the laws of The Commonwealth
of Massachusetts, without regard to the rules governing conflicts of law.

 

4

 

 